Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-7-2007

Hartmann v. Carroll
Precedential or Non-Precedential: Precedential

Docket No. 04-4550




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Hartmann v. Carroll" (2007). 2007 Decisions. Paper 349.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/349


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 04-4550


                               DETLEF F. HARTMANN,
                                               Appellant

                                             v.

                       THOMAS CARROLL, Warden;
                ATTORNEY GENERAL OF STATE OF DELAWARE


                     On Appeal from the United States District Court
                               for the District of Delaware
                                 (D. C. No. 03-cv-00796)
                        District Judge: Hon. Joseph J. Farnan, Jr.


                            ORDER AMENDING OPINION

      At the direction of the Court, the above captioned opinion is amended to correct a
typographical error on page 4 of the opinion as the correct statutory reference is 28 U.S.C.
§2254(b) rather than 28 U.S.C. §2244(b). The opinion is amended as follows:

       Moreover, Congress, in enacting AEDPA, intended to further principles of
       comity, finality, and federalism, which are promoted in large part through
       the requirement, set forth in 28 U.S.C. § 2254(b), that state remedies be
       exhausted before seeking federal review. Duncan v. Walker, 533 U.S. 167,
       178 (2001); Williams v. Taylor, 529 U.S. 420, 436 (2000).

For the Court,
/s/ Marcia M. Waldron
Clerk


Date: September 7, 2007
tmk/cc: David R. Fine, Esq.
        Christopher R. Nestor, Esq.
        Elizabeth R. McFarlan, Esq.